ROBERT E. JONES, District Judge.
The court has received the defendant’s motion to vacate and set aside his conviction on the grounds of double jeopardy and moves for his immediate release from custody. The motions are denied.
The defendant’s forfeiture occurred after the time of the defendant’s criminal jeopardy, which was when he entered his plea of guilty. *1438This decision is based upon this court’s opinion in United States v. Martin Hobart Stanwood, No. CR 91-279-JO, 1994 WL 25815 (1994), USDC Oregon.